 Case 3:19-cv-02381-W-WVG Document 1 Filed 12/11/19 PageID.1 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Phyl Grace, Esq., SBN 171771
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10     Chris Langer,                            Case No. '19CV2381 W      WVG
11                Plaintiff,
                                                Complaint For Damages And
12        v.                                    Injunctive Relief For Violations
                                                Of: American’s With Disabilities
13     John F. Buono, Jr., in individual        Act; Unruh Civil Rights Act
       and representative capacity as trustee
14     of The John F. Buono Revocable
       Trust dated August 27, 1985;
15     City Chevrolet of San Diego, a
       California Corporation; and Does 1-
16     10,
17                Defendants.
18
19         Plaintiff Chris Langer complains of John F. Buono, Jr., in individual
20   and representative capacity as trustee of The John F. Buono Revocable Trust
21   dated August 27, 1985; City Chevrolet of San Diego, a California
22   Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
23
24     PARTIES:
25     1. Plaintiff is a California resident with physical disabilities. He is a
26   paraplegic who cannot walk and who uses a wheelchair for mobility. He has
27   a specially equipped van with a ramp that deploys out of the passenger side of
28   his van and he has a Disabled Person Parking Placard issued to him by the


                                           1

     Complaint
 Case 3:19-cv-02381-W-WVG Document 1 Filed 12/11/19 PageID.2 Page 2 of 7




 1   State of California.
 2     2. Defendant John F. Buono, Jr., in individual and representative capacity
 3   as trustee of The John F. Buono Revocable Trust dated August 27, 1985,
 4   owned the real property located at or about 2111 Morena Blvd., San Diego,
 5   California, in October 2019.
 6     3. Defendant John F. Buono, Jr., in individual and representative capacity
 7   as trustee of The John F. Buono Revocable Trust dated August 27, 1985, owns
 8   the real property located at or about 2111 Morena Blvd., San Diego,
 9   California, currently.
10     4. Defendant City Chevrolet of San Diego owned City Chevrolet Parts and
11   Service located at or about 2111 Morena Blvd., San Diego, California, in
12   October 2019.
13     5. Defendant City Chevrolet of San Diego owns City Chevrolet Parts and
14   Service (“Chevrolet”) located at or about 2111 Morena Blvd., San Diego,
15   California, currently.
16     6. Plaintiff does not know the true names of Defendants, their business
17   capacities, their ownership connection to the property and business, or their
18   relative responsibilities in causing the access violations herein complained of,
19   and alleges a joint venture and common enterprise by all such Defendants.
20   Plaintiff is informed and believes that each of the Defendants herein, including
21   Does 1 through 10, inclusive, is responsible in some capacity for the events
22   herein alleged, or is a necessary party for obtaining appropriate relief. Plaintiff
23   will seek leave to amend when the true names, capacities, connections, and
24   responsibilities of the Defendants and Does 1 through 10, inclusive, are
25   ascertained.
26
27     JURISDICTION & VENUE:
28     7. The Court has subject matter jurisdiction over the action pursuant to 28


                                             2

     Complaint
 Case 3:19-cv-02381-W-WVG Document 1 Filed 12/11/19 PageID.3 Page 3 of 7




 1   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 2   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 3     8. Pursuant to supplemental jurisdiction, an attendant and related cause of
 4   action, arising from the same nucleus of operative facts and arising out of the
 5   same transactions, is also brought under California’s Unruh Civil Rights Act,
 6   which act expressly incorporates the Americans with Disabilities Act.
 7     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 8   founded on the fact that the real property which is the subject of this action is
 9   located in this district and that Plaintiff's cause of action arose in this district.
10
11     FACTUAL ALLEGATIONS:
12     10. Plaintiff went to Chevrolet in October 2019 with the intention to avail
13   himself of its services and to assess the business for compliance with the
14   disability access laws.
15     11. Chevrolet is a facility open to the public, a place of public
16   accommodation, and a business establishment.
17     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
18   to provide accessible parking in conformance with the ADA Standards as it
19   relates to wheelchair users like the plaintiff.
20     13. On information and belief the defendants currently fail to provide
21   accessible parking.
22     14. These barriers relate to and impact the plaintiff’s disability. Plaintiff
23   personally encountered these barriers.
24     15. By failing to provide accessible facilities, the defendants denied the
25   plaintiff full and equal access.
26     16. The failure to provide accessible facilities created difficulty and
27   discomfort for the Plaintiff.
28     17. The defendants have failed to maintain in working and useable


                                              3

     Complaint
 Case 3:19-cv-02381-W-WVG Document 1 Filed 12/11/19 PageID.4 Page 4 of 7




 1   conditions those features required to provide ready access to persons with
 2   disabilities.
 3     18. The barriers identified above are easily removed without much
 4   difficulty or expense. They are the types of barriers identified by the
 5   Department of Justice as presumably readily achievable to remove and, in
 6   fact, these barriers are readily achievable to remove. Moreover, there are
 7   numerous alternative accommodations that could be made to provide a greater
 8   level of access if complete removal were not achievable.
 9     19. Plaintiff will return to Chevrolet to avail himself of its services and to
10   determine compliance with the disability access laws once it is represented to
11   him that Chevrolet and its facilities are accessible. Plaintiff is currently
12   deterred from doing so because of his knowledge of the existing barriers and
13   his uncertainty about the existence of yet other barriers on the site. If the
14   barriers are not removed, the plaintiff will face unlawful and discriminatory
15   barriers again.
16     20. Given the obvious and blatant nature of the barriers and violations
17   alleged herein, the plaintiff alleges, on information and belief, that there are
18   other violations and barriers on the site that relate to his disability. Plaintiff
19   will amend the complaint, to provide proper notice regarding the scope of this
20   lawsuit, once he conducts a site inspection. However, please be on notice that
21   the plaintiff seeks to have all barriers related to his disability remedied. See
22   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
23   encounters one barrier at a site, he can sue to have all barriers that relate to his
24   disability removed regardless of whether he personally encountered them).
25
26
27
28


                                              4

     Complaint
 Case 3:19-cv-02381-W-WVG Document 1 Filed 12/11/19 PageID.5 Page 5 of 7




 1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4     21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7     22. Under the ADA, it is an act of discrimination to fail to ensure that the
 8   privileges, advantages, accommodations, facilities, goods and services of any
 9   place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,   facilities,   privileges,     advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to
25                the maximum extent feasible, the path of travel to the altered area
26                and the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                            5

     Complaint
 Case 3:19-cv-02381-W-WVG Document 1 Filed 12/11/19 PageID.6 Page 6 of 7




 1     23. When a business provides parking for its customers, it must provide
 2   accessible parking.
 3     24. Here, accessible parking has not been provided.
 4     25. The Safe Harbor provisions of the 2010 Standards are not applicable
 5   here because the conditions challenged in this lawsuit do not comply with the
 6   1991 Standards.
 7     26. A public accommodation must maintain in operable working condition
 8   those features of its facilities and equipment that are required to be readily
 9   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
10     27. Here, the failure to ensure that the accessible facilities were available
11   and ready to be used by the plaintiff is a violation of the law.
12
13   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH
14   CIVIL RIGHTS ACT (On behalf of Plaintiff and against all Defendants.)
15   (Cal. Civ. Code § 51-53.)
16     28. Plaintiff repleads and incorporates by reference, as if fully set forth
17   again herein, the allegations contained in all prior paragraphs of this
18   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
19   that persons with disabilities are entitled to full and equal accommodations,
20   advantages, facilities, privileges, or services in all business establishment of
21   every kind whatsoever within the jurisdiction of the State of California. Cal.
22   Civ. Code §51(b).
23     29. The Unruh Act provides that a violation of the ADA is a violation of
24   the Unruh Act. Cal. Civ. Code, § 51(f).
25     30. Defendants’ acts and omissions, as herein alleged, have violated the
26   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of,
27   Plaintiff’s rights to full and equal use of the accommodations, advantages,
28   facilities, privileges, or services offered.


                                              6

     Complaint
 Case 3:19-cv-02381-W-WVG Document 1 Filed 12/11/19 PageID.7 Page 7 of 7




 1     31. Because the violation of the Unruh Civil Rights Act resulted in
 2   difficulty, discomfort or embarrassment for the plaintiff, the defendants are
 3   also each responsible for statutory damages, i.e., a civil penalty. (Civ. Code §
 4   55.56(a)-(c).)
 5
 6         PRAYER:
 7         Wherefore, Plaintiff prays that this Court award damages and provide
 8   relief as follows:
 9       1. For injunctive relief, compelling Defendants to comply with the
10   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
11   plaintiff is not invoking section 55 of the California Civil Code and is not
12   seeking injunctive relief under the Disabled Persons Act at all.
13       2. Damages under the Unruh Civil Rights Act, which provides for actual
14   damages and a statutory minimum of $4,000 for each offense.
15       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
16   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
17
     Dated: December 6, 2019          CENTER FOR DISABILITY ACCESS
18
19
                                      By:
20                                    ____________________________________
21                                           Russell Handy, Esq.
22                                           Attorney for plaintiff
23
24
25
26
27
28


                                            7

     Complaint
